Title: From Alexander Hamilton to Benjamin Stoddert, [8 August 1798]
From: Hamilton, Alexander
To: Stoddert, Benjamin



[New York, August 8, 1798]
Dear Sir

Capt. Robert Hamilton, a first cousin of mine, is desirous of entering into our naval service. He is regularly bred to the sea which he has followed since he was fourteen years old. His opportunities have been of the best, among others that of voyages to the East Indies. I feel myself warranted in recommending him as an able well informed seaman—who adds to this qualification the sentiments of a Gentleman and a good moral character, intelligence and prudence. I verily believe he will be an acquisition to our navy and as I feel myself extremely interested in his success I shall esteem his appointment a personal favour to myself. He is now about Thirty years of age.
Were it not that he is a foreigner, I should think myself warranted to solicit for him the Commission of Captain, but under this disadvantage I ask for him that of first lieutenant. It is his intention to settle in the Country & become naturalized as soon as our laws permit. Being on the point of departing on a journy I can add no more than the repetition of a strong wish that he may be able to obtain this appointment.
With great respect & esteem   I have the honor to be   D Sr   Your Obed ser

A Hamilton
N York Aug 8. 1798
  The Secretary of the Marine

